Citation Nr: 0121256	
Decision Date: 08/21/01    Archive Date: 08/27/01

DOCKET NO.  99-08 892	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to an increased (compensable) disability rating 
for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Hancock, Counsel

INTRODUCTION

The veteran served on active duty from June 1966 to May 1970.  

This case comes before the Board of Veterans' Appeals (Board) 
from a September 1997 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) located in 
Houston, Texas.

The Board notes that this case was originally before the 
Board in October 2000, at which time it denied entitlement to 
an increased (compensable) disability rating for bilateral 
hearing loss.  However, in a January 2001 Board decision, as 
the record was shown to reflect that the veteran had 
requested to be afforded a hearing at the RO while the case 
was at the Board, the Board vacated its October 2000 
decision.  Thus, the October 2000 decision is of no 
consequence and is deemed to have never been rendered.  See 
38 C.F.R. § 20.904(a) (2000).  Also, pursuant to a Board 
remand dated later in January 2001, the veteran was to be 
scheduled for a hearing to be held before a local hearing 
officer.  Review of the record shows that this hearing was 
scheduled to have been held on March 30, 2001, but that the 
veteran withdrew his request for a hearing on March 30, 2001.


FINDING OF FACT

The veteran's service-connected bilateral hearing loss is 
currently manifested by a puretone threshold average of 51 
decibels in the right ear and 58 decibels in the left ear, 
with speech recognition ability of 84 percent for the right 
ear and 78 percent for the left ear; the veteran has level II 
hearing impairment in the right ear and level IV hearing 
impairment in the left ear.

CONCLUSION OF LAW

The criteria for an increased (compensable) evaluation for 
bilateral hearing loss are not met.  38 U.S.C.A. § 1155 (West 
1991); 5107 (West 1991 and Supp. 2001); 38 C.F.R. § 4.85, 
Diagnostic Code 6100 (effective prior to June 10, 1999); 
38 C.F.R. §§ 4.85, 4.86, Diagnostic Code 6100 (effective June 
10, 1999).


REASONS AND BASES FOR FINDING AND CONCLUSION

A review of the evidence of record shows that the veteran 
complains of, in essence, hearing loss.  Specifically, he 
asserts that he has experienced bilateral decreased hearing 
for the past 31 years and that he wears binaural hearing aids 
which were issued in 1999.  See VA audio examination report, 
dated in April 2001.  

Initially, the Board notes that there has been a significant 
change in the law during the pendency of this appeal.  On 
November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000).  Among other things, this law redefines the 
obligations of the VA with respect to the duty to assist.  
This change in the law is applicable to all claims filed on 
or after the date of enactment of the Veterans Claims 
Assistance Act of 2000, or filed before the date of enactment 
and not yet final as of that date.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 7, subpart 
(a), 114 Stat. 2096 (2000).  See also Karnas v. Derwinski, 1 
Vet. App. 308 (1991).

The Board notes that VA has a duty to assist the appellant in 
the development of all facts pertinent to his claim.  In the 
matter of the issue now before the Board concerning 
entitlement to an increased rating for hearing loss, VA's 
duties have been fulfilled.  

First, VA has a duty to notify the appellant and his 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim. 
38 U.S.C.A. §§ 5102, 5103 (West 1991 & Supp. 2001).  The 
appellant was notified in the September 1997 rating decision 
that the previously assigned noncompensable disability rating 
had been continued.  Further, the February 1999 statement of 
the case (SOC) informed the veteran that the medical evidence 
of record did not, in essence, satisfy the requirements of 
the pertinent schedular criteria to warrant a disability 
rating higher than that which was awarded the veteran for his 
service-connected bilateral hearing loss.  Additionally, the 
SOC also informed the veteran of the applicable regulatory 
requirements set out in the schedular criteria.  VA has no 
outstanding duty to inform the appellant that any additional 
information or evidence is needed.  The Board concludes the 
discussions in the rating decision and SOC informed him of 
the information and evidence needed to support the grant of a 
higher rating and complied with VA's notification 
requirements.

Second, VA has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C. 
§ 5103A (West 1991 & Supp. 2001).  The Board notes that the 
veteran has provided VA with several private treatment 
records, reflecting treatment afforded him by various private 
physicians.  Also, review of the evidentiary record does not 
show that the veteran has indicated that there are other 
medical records which have not been obtained by VA and which 
the review of may be beneficial to his increased rating 
claim.  

VA's duty to assist also includes the duty to conduct a 
thorough and contemporaneous medical examination under 
appropriate circumstances.  (emphasis added).  See 38 C.F.R. 
§ 3.326 (2000); Green v. Derwinski, 1 Vet. App. 121, 123 
(1991); Lineberger v. Brown, 5 Vet. App. 367, 369 (1993); 
Waddell v. Brown, 5 Vet. App. 454 (1993).  In this regard, 
the United States Court of Appeals for Veterans Claims 
(Court) has held that where the veteran claims that a 
disability is worse than when originally rated, and the 
available evidence is inadequate to evaluate the current 
state of the condition, VA must provide a new examination.  
(emphasis added).  See Weggenmann v. Brown, 5 Vet. App. 281, 
284 (1993); Olson v. Principi, 3 Vet. App. 480, 482 (1992), 
citing Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992).  
Review of the record reveals that such VA examinations 
(orthopedic, muscles, peripheral nerves, and scars) were 
conducted in November 1998, in which during the course of the 
examinations the respective examiners recorded the veteran's 
medical history and provided comprehensive examination 
findings as well as a diagnosis.  VA has satisfied its duties 
to notify and to assist the appellant in this case.  Further 
development and further expending of VA's resources is not 
warranted.  

The Board notes that, during the pendency of this appeal, the 
criteria for rating diseases of the ear were amended 
effective June 10, 1999.  64 Fed. Reg. 25202-25210 (1999).  
Where the law or regulation changes after a claim has been 
filed or reopened but before the administrative or judicial 
process has been concluded, the version more favorable to the 
appellant applies unless Congress provided otherwise or 
permitted the Secretary of Veterans Affairs to do otherwise 
and the Secretary did so.  Karnas, supra, at 312-13.  While 
the new regulations were not in effect when the September 
1997 rating decision was made, the Board, as part of this 
decision has considered the new regulations, thus, giving the 
veteran notice of the new regulations.  Furthermore, the 
amended regulations did not result in any substantive 
changes.  Essentially, the old and new regulations for 
evaluating a hearing loss disorder are identical.  See 64 
Fed. Reg. 25202 (May 11, 1999) (discussing the method of 
evaluating hearing loss based on the results of puretone 
audiometry results and the results of a controlled speech 
discrimination test, and indicating that there was no 
proposed change in this method of evaluation).  In this case, 
neither rating criteria can be more favorable to the 
veteran's claim since the criteria are identical.  The 
amended regulations did incorporate some explanatory comments 
concerning VA's method of evaluating a hearing loss disorder, 
and these comments will be discussed where appropriate.  As 
such, it is not necessary to remand this claim since he is 
not prejudiced by the Board's consideration of the new 
regulations in the first instance.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).

Disability ratings for hearing impairment are derived by a 
mechanical application of VA's Schedule for Rating 
Disabilities (Rating Schedule) to the numeric designations 
assigned after audiometric evaluations are rendered.  
Lendenmann v. Principi, 3 Vet. App. 345 (1992).  Under the 
former and amended Rating Schedule, evaluations of bilateral 
defective hearing range from noncompensable to 100 percent 
based on organic impairment of hearing acuity as measured by 
the results of speech discrimination tests, together with the 
average hearing threshold levels as measured by pure tone 
audiometry tests in the frequencies 1,000, 2,000, 3,000, and 
4,000 cycles per second.  To evaluate the degree of 
disability for bilateral service-connected hearing loss, the 
rating schedule establishes eleven (11) auditory acuity 
levels, designated from level I for essentially normal acuity 
through level XI for profound deafness.  38 C.F.R. §§ 4.85, 
4.87 and Codes 6100-6110 (1998); 64 Fed. Reg. 25202, 25206-
25209 (1999)).  

In the instant case, the record shows that entitlement to 
service connection for bilateral hearing loss was granted by 
the Board in April 1995.  A noncompensable disability 
evaluation level was subsequently assigned by the RO by means 
of a rating decision dated in June 1995, following review of, 
in pertinent part, the Board's April 1995 decision, the 
reports of VA examinations conducted in June 1995, and other 
VA medical records.  The noncompensable evaluation assigned 
by the RO in June 1995 has remained in effect since that 
rating action.  

A private treatment record, dated in January 2001, indicates 
that audiogram testing results showed additional loss in the 
high and mid frequencies, and that while the veteran 
continued to work in a noisy work environment he diligently 
used ear protection.  

On VA audiological evaluation in April 2001, which the Board 
points out is the most recent audiological testing of record, 
the veteran's right ear auditory thresholds in the 
frequencies of 1,000, 2,000, 3,000, and 4,000 Hertz (Hz) were 
15, 60, 70, and 60 decibels, respectively.  These results 
translate to an average puretone threshold of 51 decibels.  
Speech audiometry testing revealed speech recognition ability 
of 84 percent in the right ear.  The veteran's left ear 
auditory thresholds in the frequencies of 1,000, 2,000, 
3,000, and 4,000 Hz were 20, 65, 70, and 75 decibels, 
respectively.  These results translate to an average puretone 
threshold of 58 decibels.  Speech audiometry testing revealed 
speech recognition ability of 78 percent in the left ear.  It 
was noted that the veteran had a history of noise exposure in 
the military in his duties as an infantryman, consisting of 
rifle/pistol use, flying planes, and being on the flight 
line.  He also gave a history of post-service noise exposure 
in the military consisting of exposure to gunfire, artillery, 
and power tools.  The report noted that the veteran used 
binaural hearing aids.  The examiner noted that the veteran's 
hearing-related problems did not require medical follow-up 
treatment.  The report also included a diagnosis of 
moderately severe to severe high frequency sensorineural 
hearing loss at 2,000 through 4,000 Hz bilaterally.  

A VA ear disease examination report, dated the same day as 
the above-discussed April 2001 VA audio report, included a 
diagnosis of bilateral sensory neural hearing loss with 
bilateral tinnitus with bilateral hearing aids.  

In this case, the average puretone decibel loss for the 
veteran's right ear, achieved by adding the loss at 1,000, 
2,000, 3,000, and 4,000 Hz and dividing by four, was 51.  The 
percent of discrimination was 84.  By intersecting the column 
in Table VI (38 C.F.R. § 4.85) for average puretone decibel 
loss falling between 50 and 57 with the line for percent of 
discrimination from 84 to 90, the resulting numeric 
designation for the right ear is II.

The average puretone decibel loss for the veteran's left ear, 
which was achieved by adding the loss at 1000, 2000, 3000, 
and 4000 Hz and dividing by four, was 58.  The percent of 
discrimination was 78.  The resulting numeric designation for 
the left ear is IV.  See also 38 C.F.R. § 4.85, Table VI.

With a numeric designation of II for the better ear and IV 
for the poorer ear, the point of intersection on Table VII 
requires assignment of a noncompensable evaluation under 
Diagnostic Code 6100.

The RO has applied the Rating Schedule accurately, and there 
is no basis under law for the assignment of a higher 
evaluation.  Audiometric testing results are dispositive 
evidence for a claim for an increased disability rating for 
hearing loss.

The amended regulations added two new provisions for 
evaluating veterans with certain patterns of hearing 
impairment that cannot always be accurately assessed under 
§ 4.85 because the speech discrimination test may not reflect 
the severity of communicative functioning that these veterans 
experience.  See 64 Fed. Reg. 25203 (May 11, 1999).  The 
first new provision, that of 38 C.F.R. § 4.86(a), indicates 
that if puretone thresholds at each of the four frequencies 
of 1,000, 2,000, 3,000, and 4,000 Hz are 55 decibels or more, 
an evaluation can be based either on Table VI or Table VIa, 
whichever results in a higher evaluation.  See 64 Fed. Reg. 
25209 (May 11, 1999).  This provision corrects for the fact 
that with a 55-decibel threshold level (the level at which 
speech becomes essentially inaudible) the high level of 
amplification needed to attempt to conduct a speech 
discrimination test would be painful to most people, and 
speech discrimination tests may therefore not be possible or 
reliable.  Id.

The second new provision, that of 38 C.F.R. § 4.86(b), 
indicates that when the puretone threshold is 30 decibels or 
less at 1,000 Hz and 70 decibels or more at 2,000 Hz, the 
Roman numeral designation for hearing impairment will be 
chosen from either Table VI or Table VIa, whichever results 
in the higher numeral, and that numeral will then be elevated 
to the next higher Roman numeral.  Id.  This provision 
compensates for a pattern of hearing impairment that is an 
extreme handicap in the presence of any environmental noise, 
and a speech discrimination test conducted in a quiet room 
with amplification of sound does not always reflect the 
extent of impairment experienced in the ordinary environment.  
Id.  The amended regulations changed the title of Table VIa 
from "Average Puretone Decibel Loss" to "Numeric 
Designation of Hearing Impairment Based Only on Puretone 
Threshold Average."  See 64 Fed. Reg. 25202 (May 11, 1999).

Neither of these new provisions applies to the veteran's 
situation.  Although some of the puretone thresholds shown on 
the April 2001 VA audio examination were 55 decibels or 
greater, such findings were not present in all four of the 
frequencies of 1,000, 2,000, 3,000, and 4,000 Hz.  
Furthermore, the audiometric evaluation did not show puretone 
thresholds of either 30 decibels or less at 1,000 Hz or 70 
decibels or more at 2,000 Hz in either ear.

In determining whether a higher rating is warranted for a 
disease or disability, VA must determine whether the evidence 
supports the veteran's claim or is in relative equipoise, 
with the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).  

In rendering this determination the Board has considered all 
pertinent sections of 38 C.F.R. Parts 3 and 4 as required by 
the Court in Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  
However, the Board finds no basis, which supports a higher 
rating.  The evidence does not reflect that the degree of 
impairment more nearly approximates the criteria for the next 
higher evaluation, under either the new or old regulations, 
pursuant to 38 C.F.R. § 4.7 (2000).  Additionally, the 
evidence is not in equipoise as to warrant consideration of 
the benefit of the doubt rule.  38 C.F.R. § 4.3 (2000).  
Although the Board sympathizes with the veteran's 
difficulties due to hearing loss, the Board is constrained to 
abide by VA regulations.


ORDER

Entitlement to an increased (compensable) evaluation for 
bilateral hearing loss is denied.



		
	A. BRYANT
	Member, Board of Veterans' Appeals



 

